Citation Nr: 9918916	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased (compensable) rating for a 
right post-auricular scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1970 to 
January 1972.  It appears that, prior to that time, he served 
in the naval reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
nervous disorder, tinnitus, and residuals of a head injury; 
and denied a permanent and total disability rating for 
pension purposes.  In November 1992, the veteran filed a 
notice of disagreement with this determination, and also 
raised the issue of entitlement to a compensable rating for 
his service-connected right post-auricular scar.  The RO 
provided a statement of the case in December 1992, which 
addressed the denial of all these claims, as well as the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for right ear 
hearing loss.  The veteran filed a substantive appeal, and 
the case was certified to the Board.  

In a March 1993 remand by letter, the Board returned the case 
to the RO so the veteran could be scheduled for a Travel 
Board hearing before a Member of the Board.  The veteran was 
scheduled for such hearing in August 1993, but subsequently 
canceled it because he was hospitalized.  He did not request 
that the hearing be rescheduled, and the case was returned to 
the Board.  

In October 1994, the Board remanded the case to the RO for 
further evidentiary development.  The RO completed the 
requested development, and in an August 1998 rating decision, 
granted a permanent and total disability rating for pension 
purposes; granted service connection for residuals of a head 
injury, including tinnitus; found that new and material 
evidence had been submitted to reopen the claim for service 
connection for right ear hearing loss; granted service 
connection for right ear hearing loss; and denied service 
connection for a psychiatric disorder.  The issue of 
entitlement to a compensable rating for the service-connected 
right post-auricular scar was deferred.  

In a January 1999 supplemental statement of the case, the RO 
advised the veteran that it had confirmed the denial of 
service connection for a psychiatric disorder, and again 
denied a compensable rating for the service-connected right 
post-auricular scar.  Thereafter, the case was returned to 
the Board for consideration of these two issues.

The Board notes that, in his informal brief, the veteran's 
national representative indicated that the issues remaining 
in appellate status included entitlement to a permanent and 
total disability rating for pension purposes, and whether new 
and material evidence had been submitted to reopen the claim 
of service connection for right ear hearing loss.  However, 
as noted above, these issues were resolved by the RO, and the 
veteran expressed no further disagreement with these 
determinations.  Hence, they need not be addressed herein.  
(In this regard, it is noted that the grant of a permanent 
and total disability rating for pension purposes was subject 
to the approval of the Adjudication Officer, and while it is 
unclear whether the Adjudication Officer approved the grant, 
the Board, for purposes of this appeal, will assume that it 
was approved.  If for any reason, the grant was disapproved, 
the veteran's appellate rights as to this issue will be 
preserved.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was diagnosed with a personality disorder in 
service.  

3.  The evidence of record does not establish a relationship 
between any current psychiatric disorder (if present) and the 
veteran's military service.  

4.  The veteran's right post-auricular scar is not 
disfiguring; it is not poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration; 
nor does it cause limitation of function of the part 
affected.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The criteria for a compensable rating for the veteran's 
right post-auricular scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that at his Naval Reserves 
enlistment examination in November 1968, the veteran was 
found to be psychiatrically normal.  In his Report of Medical 
History, completed in conjunction with the examination, the 
veteran related that he had no history of depression, 
excessive worry, frequent trouble sleeping, or nervous 
difficulties.  Upon examination for entry into active duty in 
April 1970, psychiatric evaluation was normal.  

A clinical record indicates that the veteran was seen in 
January 1971.  He requested to see a psychiatrist because he 
could not "cope with the harassment anymore."  It was noted 
that he was upset because he was told to get a haircut.  He 
was referred to a physician for an opinion as to whether 
psychiatric consultation was necessary.  The examining 
physician reported that the veteran related deep seated 
resentment toward the Navy because of alleged unnecessary 
harassment, torment, and ridicule to which he had been 
subjected.  He believed that he was singled out from other 
seamen to receive an extra share of ridicule by superiors for 
unknown reasons.  The veteran's appraisal of his role was one 
of innocence.  He further related that his resentment had 
increased.  He had numerous disagreements with superiors over 
his hair length for which he believed he was tormented 
without just cause.  He refused to try to advance in rate in 
the hopes of obtaining an early discharge.  The examiner 
observed that the veteran was wearing a beard and mustache.  
Mental status evaluation revealed that the veteran's manner 
was casual and cynical, but respectful.  There was no 
evidence of psychosis, disabling neurosis, or organicity.  
The diagnostic impression was passive-aggressive personality.  
The physician concluded that the veteran did not present as 
someone who could benefit from psychiatric treatment.  

The veteran was subsequently seen in August 1971, again 
requesting to see a psychiatrist.  He related that he had 
enough of the Navy and didn't care what kind of discharge he 
got.  He believed the Navy was picking on him.  It was noted 
that this problem stemmed from the time his mother died, and 
the Navy was late in notifying him.  It was also noted that 
he became extremely emotional and began screaming when his 
petty officer told him to shave his beard shortly after he 
left the infirmary.  It was concluded that the veteran had a 
very passive-aggressive and immature personality, and was 
unwilling to accept advice from anyone other than a 
psychiatrist.  A clinical record dated in September 1971 
indicated that the veteran had a past history of difficulties 
in adjusting to naval life, which was aggravated two months 
before upon the death of his mother.  At that time, the 
veteran complained of difficulty getting to sleep and trouble 
getting up in the morning.  Librium was prescribed.  
Psychiatric evaluation upon separation examination in 
December 1971 was normal.  

Service medical records also demonstrate that the veteran was 
seen in March 1971.  He was struck in the ear with a fist, 
and sustained a through-and-through laceration on the right 
auricle, as well as a hematoma.  The laceration was sutured.  
Approximately one week later, the sutures were removed.  The 
wound was healing; the area was clean and dry, and there was 
no drainage.  

VA outpatient treatment reports dated from January 1989 to 
May 1998 reflect that the veteran was seen for various 
physical complaints.  He was also seen at the Mental Hygiene 
Clinic.  These records do not show a diagnosis of a 
psychiatric disorder.  

At VA psychiatric examination in June 1992, the veteran 
reported that he attended the Mental Hygiene Clinic for 
stress management.  He indicated that increased stress from 
his job caused him anxiety.  In addition, he had recently 
been involved in two automobile accidents which resulted in 
increased anxiety.  He was unable to keep his job, and was 
unable to hold onto any subsequent jobs because of anxiety 
attacks.  Clinical evaluation revealed that the veteran was 
alert, in good contact, pleasant, and cooperative.  He 
appeared apprehensive and tense, and used excessive hand 
gesturing while speaking.  He was unable to sit still; his 
verbal productivity was spontaneous, and tended to be 
circumstantial.  He denied any hallucinations, but admitted 
to being paranoid around crowds.  His memory and 
concentration were fair, and his judgment and insight were 
present.  He was able to do serial seven's.  The Axis I 
diagnosis was generalized anxiety disorder.  The Axis II 
diagnosis was paranoid personality disorder.  

An abbreviated medical record reported that the veteran was 
hospitalized at the Northport, New York, VA Medical Center 
(VAMC) from March 17-18, 1993.  He was admitted for 
complaints that he was going to have a nervous breakdown, as 
well as feelings of increased anxiety, decreased 
concentration, decreased sleep, and decreased appetite.  He 
also had feelings of helplessness and hopelessness.  He did 
not have current suicidal ideations, intentions, or plans.  
Evaluation revealed that the veteran was calm and without 
psychomotor agitation.  He was talkative but his speech was 
non-pressured.  His affect was full, non-labile, and 
appropriate.  There were no psychotic symptoms, and his 
cognitive function was grossly intact.  Upon further 
questioning, the veteran indicated that his primary concerns 
had to do with his current social situation.  He believed he 
was entitled to more money from "DSS" and was upset about 
an incident in the DSS office when he had to be restrained 
after becoming angry.  The examining physician concluded that 
the veteran would not benefit from a psychiatric in-patient 
hospitalization because he did not have an Axis I disorder.  
A personality disorder was diagnosed.  It was recommended 
that he follow-up in the Mental Hygiene Clinic.  

At VA audiology examination in April 1997, it was noted that 
there was a well-healed scar on the auricle of the veteran's 
right ear in the area of the concha.  There was no obvious 
deformity.  In an addendum completed in May 1997, the 
physician commented that the veteran was status post 
laceration of the pinna and mastoid in the right ear, which 
occurred in service.  

At VA psychiatric examination in July 1998, the examiner 
noted that there was very little specific evidence available 
to indicate the presence of a serious psychotic or neurotic 
psychiatric illness in the veteran.  The veteran described 
severe interpersonal difficulties, particularly with his ex-
wife, poor tolerance to stress, financial dependence and two 
years of homelessness, a tendency to blame others, feeling 
overwhelmed easily, fatigue, irritability, and a vague 
feeling of dissatisfaction with his life's circumstances.  He 
also reported that he got angry easily, was occasionally 
depressed and apathetic about things, did not enjoy things as 
he used to, and simply found it easier to watch television.  
It was noted that he was followed in the Riverhead 
Psychiatric Satellite Clinic for alleged anxiety, but he had 
no history of panic attacks.  

Upon mental status examination, the veteran was described as 
neatly dressed and groomed, intelligent, alert and oriented 
times three, cooperative, personable, sincere, and serious.  
He smiled easily and had peculiar mannerisms of the hands and 
face from time to time.  The examiner commented that the 
veteran recited the things that bothered him; however, they 
were general in scope and not substantive.  At the same time, 
the veteran did not embellish his history or symptoms.  His 
speech was found to be logical, coherent, and goal-oriented.  
His mood was euthymic, and his affect was full, appropriate, 
and well-modulated.  There was no evidence of any formal 
thought disorder or psychosis.  Insight and judgment were 
fair.  He had no suicidal plans.  The examiner indicated that 
there was no Axis I diagnosis.  The Axis II diagnosis was 
personality disorder, not otherwise specified.  The examiner 
indicated that he believed that the veteran knew he did not 
have a strong case for disability on psychiatric grounds, and 
concluded that it was not possible for him to make a case for 
a diagnosable serious, handicapping psychotic or neurotic 
psychiatric illness.  

At VA audiology examination in July 1998, it was noted that 
the veteran was status post laceration of the mastoid of the 
right ear which resulted from an injury in service.  

At VA examination in October 1998, the veteran related a 
history of a laceration on his right ear when he was involved 
in a fight.  His ear was pulled forward and a corpsman 
sutured it.  Physical examination revealed that the veteran 
had a 3.5 centimeter, well-healed, semi-circular scar along 
the contours of the posterior aspect of his right ear.  The 
scar was 4 millimeters from the ear, and the same color as 
the normal skin.  It was difficult to see, non-disfiguring, 
and normal in texture.  There was no tenderness, no 
adherence, no ulceration or breakdown of the skin, no 
elevation or depression, no underlying tissue loss, and no 
keloid formation.  There was no limitation of function which 
resulted from the scar.  The diagnosis was laceration behind 
the ear, sutured and in good condition.  The examiner 
commented that photographs were taken in the past two to 
three months and were included in the claims file.  However, 
review of the veteran's claims folder did not reveal any 
photographs.  

II.  Analysis

A.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence which shows that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disorder when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) and the veteran currently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet.App. 169 (1998); Savage v. 
Gober, 10 Vet.App. 488, 495-98 (1997).  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).  
See also 38 C.F.R. § 3.303(c) (1998).  

Initially, in any claim for service connection, it must be 
determined whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well-grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (i.e., a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (i.e., lay or 
medical evidence); and (3) a nexus between the in-service 
injury or aggravation and the current disability (i.e., 
competent medical evidence).  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

The evidence of record shows that the veteran requested to 
see a psychiatrist in service in January 1971 because he 
could not cope with the harassment.  However, initial 
examination at the time did not reveal any evidence of a 
psychosis, disabling neurosis or organicity.  He was 
diagnosed with a passive-aggressive personality, and it was 
concluded that further psychiatric was not warranted.  
Similar findings were made when he was seen for similar 
complaints in August 1971.  Upon separation examination in 
December 1971, the veteran was found to be psychiatrically 
normal.  The veteran has not submitted any medical records 
documenting treatment (medical or psychiatric) from the time 
he was discharged from service until 1989.  At a VA 
psychiatric examination in June 1992, the veteran was 
diagnosed with a generalized anxiety disorder; however, it 
was not shown that this disorder was related to his military 
service.  In addition, upon subsequent examination in July 
1998, and a one day hospitalization in March 1993, it was 
concluded that the veteran did not have a diagnosable Axis I 
psychiatric disorder.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Accordingly, the Board concludes that the veteran 
has provided neither evidence of a current disability, nor 
the necessary evidence of a nexus to service for the 
generalized anxiety disorder that was diagnosed in June 1992, 
(assuming it is still present and that the diagnosis is 
credible in light of later diagnoses).  Hence, the Board 
finds that his claim for service connection for a psychiatric 
disorder is not well-grounded.  

The veteran has been diagnosed with a personality disorder.  
However, as indicated above, a personality disorder is not a 
disability for which compensation may be paid.  See 38 C.F.R. 
§ 4.9.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion and diagnoses, we note that the record does not 
indicate that the veteran has any professional medical 
expertise.  See King, supra.  Therefore, the veteran's 
assertions of medical causation, sincere though they may be, 
are not probative because lay persons are not competent to 
offer medical opinions. See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Moray, Grottveit, supra.  
Thus, lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  



B.  Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims has held that, when a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  In addition, it is clear that all 
necessary development has been accomplished by the RO and 
that the case is ready for appellate review.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The rating decisions in the claims file reflect that the 
veteran has been rated under Diagnostic Code (DC) 7800, which 
applies to disfiguring scars of the head, face, or neck.  It 
provides that a slightly disfiguring scar is noncompensable; 
a moderately disfiguring scar is to be rated as 10 percent 
disabling; a severely disfiguring scar, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, is to be rated as 30 percent disabling; 
and a complete or exceptionally repugnant deformity of one 
side of the face, or marked or repugnant bilateral 
disfigurement, is to be rated as 50 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

The veteran's service-connected scar could also be rated 
under DC's 7803, 7804, and 7805.  DC 7803 provides that a 
superficial scar which is poorly nourished, with repeated 
ulceration, warrants a 10 percent disability rating.  DC 7804 
provides that a superficial scar which is tender and painful 
on objective demonstration also warrants a 10 percent 
disability rating.  DC 7805 provides that a scar may be rated 
on limitation of function of the part affected.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The veteran's right post-auricle scar has not been described 
as disfiguring.  The VA examiner in October 1998 related that 
the scar was difficult to see, normal in texture, and the 
same color as the veteran's normal skin.  While the 
photographs taken in conjunction with an earlier examination 
are not of record, the examiner specifically stated that the 
scar was nondisfiguring.  In addition, the veteran has 
reported no treatment for the scar.  Hence, a compensable 
rating under DC 7800 is not warranted.  

Furthermore, after a review of the claims folder, the Board 
is of the opinion that the criteria for a compensable rating 
under either DC 7803, 7804, or 7805 are not met.  The 
relevant medical evidence does not show that the scar is 
poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration.  In fact, the veteran has 
not even complained that the scar is painful.  Furthermore, 
it was concluded upon VA examination in October 1998 that 
there was no functional loss as a result of the scar.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for the veteran's right post-
auricular scar must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.  

A compensable rating for a right post-auricular scar is 
denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

